Exhibit 99.1 INCOME FUND EIGHT B L.P. ANNUAL PORTFOLIO OVERVIEW 2009 LETTER FROM THE CEOsAs of April 22, 2010 Dear investor in ICON Income Fund Eight B L.P.: We write to briefly summarize our activity for 2009.A more detailed analysis, which we encourage you to read, is contained in our Form 10-K.Our Form 10-K and our other annual, quarterly and current reports are available in the Investor Relations section of our website, www.iconcapital.com. As of December 31, 2009, Fund Eight B was in its liquidation period.During the remainder of the liquidation period, distributions that are generated from net rental income and proceeds from equipment sales generally fluctuate as remaining leases come to maturity and equipment coming off lease is sold.Throughout the year, we made distributions in the aggregate amount of $807,689. We currently own various innovative telecommunications voice transport systems and high capacity conferencing servers, including equipment manufactured by Juniper Networks and Sonus Networks that is subject to a lease with Global Crossing Telecommunications, Inc.This lease is set to expire in March As you may already be aware, among the assets owned by Fund Eight B are interests in two aircraft that are subject to leases with Cathay Pacific Airways Limited, which are scheduled to come off lease during the second half of 2011. While the airline industry’s move toward more fuel efficient aircraft has impacted the value of the assets, we are hopeful that the delay in the production and delivery of new wide-body aircraft is a positive development, which may ultimately improve our ability to realize on this investment in a favorable manner. We invite you to read through our portfolio overview on the pages that follow for a more detailed explanation of the above described investments.As always, thank you for entrusting ICON with your investment assets. Sincerely, Michael A. Reisner Mark Gatto Co-President and Co-Chief Executive Officer Co-President and Co-Chief Executive Officer ICON Income Fund Eight B L.P. - Annual Portfolio Overview - - 2009 - We are pleased to present ICON Income Fund Eight B L.P.’s (the “Fund”) annual Portfolio Overview for 2009.References to “we,” “us” and “our” are references to the Fund, and references to the “General Partner” are references to the general partner of the Fund, ICON Capital Corp. The Fund We raised $75,000,000 commencing with our initial offering on May 19, 2000 through the closing of the offering on October 17, 2001.During 2009, we continued to operate in our liquidation period. Portfolio Overview Our portfolio consists of investments that we have made directly, as well as those that we have made with our affiliates.As of December 31, 2009, our portfolio consisted primarily of the following investments. · Telecommunications equipment subject to a forty-eight month lease with Global Crossing Telecommunications, Inc.We paid a purchase price of approximately $7,755,000 for the equipment and the lease is scheduled to expire on March 31, 2011. · Two Airbus A340-313X aircraft (B-HXM and B-HXN) leased to Cathay Pacific Airways Limited (“Cathay”).We own all of the interests in the entity that owns B-HXM and have a 50% interest in B-HXN through a joint venture with ICON Income Fund Nine, LLC (“Fund Nine”), an entity also managed by our General Partner.The combined purchase price of the interests in both aircraft was approximately $112,008,000, comprised of approximately $6,375,000 in cash and a non-recourse loan in the amount of approximately $105,633,000.The original lease for the first aircraft (B-HXM) was due to expire on March 14, 2006, but was extended until October 1, 2011.The original lease for the second aircraft (B-HXN) was due to expire on March 27, 2006, but was extended until July 1, 2011.In connection with both lease extensions, the outstanding debt attributable to each aircraft was refinanced.The new loans are scheduled to mature concurrently with the respective lease expiration dates for each aircraft. Revolving Line of Credit We and certain entities managed by our General Partner, Fund Nine, ICON Income Fund Ten, LLC, ICON Leasing Fund Eleven, LLC, ICON Leasing Fund Twelve, LLC and ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (collectively, the “Borrowers”), are parties to a Commercial Loan Agreement, as amended (the “Loan Agreement”), with California Bank & Trust.The Loan Agreement provides for a revolving line of credit of up to $30,000,000 pursuant to a senior secured revolving loan facility (the “Facility”), which is secured by all assets of the Borrowers not subject to a first priority lien.The Facility expires on June 30, 2011.The interest rate at December 31, 2009 was 4.0%.Aggregate borrowings by all Borrowers under the Facility amounted to $2,360,000 at December 31, 2009, none of which was attributable to the Fund. 10% Status Report As of December 31, 2009, the two Cathay aircraft leases were the only assets that individually constituted at least 10% of the aggregate purchase price of our equipment portfolio. Both Cathay aircraft are scheduled to remain on lease during the 2010 calendar year. As of December 31, 2009, the two Cathay aircraft leases had 21 and 18 monthly payments remaining.Both Cathay aircraft were manufactured in 1996, and, to the best of our General Partner’s knowledge, each aircraft retains an airworthiness certificate and is maintained in accordance with the manufacturer’s specifications. 1 Distribution Analysis From the commencement of our offering through July 1, 2003, we made monthly distributions at a rate of 10.75% per year.Thereafter, we began making monthly distributions in the amount of 8% per year. On June 17, 2007, we entered into our liquidation period.During the liquidation period, distributions fluctuate as leases mature and assets are sold.From the inception of our offering period through December 31, 2009, we have made 111 monthly distributions to our limited partners.During the year ended December 31, 2009, we paid our partners $807,689 in cash distributions.As of December 31, 2009, a $10,000 investment made at the initial closing would have received $6,936 in cumulative distributions, representing a return of approximately 69% of such initial investment. Source of Distributions Cash from current period operations Cash accumulated from operations of prior periods Cash from current period disposition of assets Capital contributions used to establish the initial reserve Total distributions For the year ended December 31, 2009 $ 807,689 $ - $ - $ - $ 807,689 Transactions with Related Parties Prior to May 1, 2006 and in accordance with the terms of our amended and restated agreement of limited partnership, we paid our General Partner (i) management fees ranging from 1% to 5% based on the type of transaction and (ii) acquisition fees, through the reinvestment period, of 3% of the purchase price of our investments.In addition, our General Partner was reimbursed for administrative expenses incurred in connection with our operations.Our General Partner also has a 1% interest in our profits, losses, cash distributions and liquidation proceeds. Our General Partner performs certain services relating to the management of our equipment leasing and other financing activities.Such services include, but are not limited to, the collection of lease payments from the lessees of the equipment, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaising with and general supervision of lessees to ensure that the equipment is being properly operated and maintained, monitoring performance by the lessees of their obligations under the leases and the payment of operating expenses. Administrative expense reimbursements are costs incurred by our General Partner or its affiliates that are necessary to our operations.These costs include our General Partner’s and its affiliates’ legal, accounting, investor relations and operations personnel, as well as professional fees and other costs that are charged to us based upon the percentage of time such personnel dedicate to us.Excluded are salaries and related costs, office rent, travel expenses and other administrative costs incurred by individuals with a controlling interest in our General Partner. Although our General Partner continues to provide the services described above, effective May 1, 2006, our General Partner waived its rights to future management fees and administrative expense reimbursements.For the years ended December 31, 2009, 2008 and 2007, our General Partner waived approximately $345,000, $358,000 and $466,000, respectively, in total management fees.For the years ended December 31, 2009, 2008 and 2007 our General Partner waived approximately $285,000, $315,000 and $401,000, respectively, in total administrative expense reimbursements. We paid distributions to our General Partner in the amounts of $8,077, $18,455 and $43,519 for the years ended December 31, 2009, 2008 and 2007, respectively.Additionally, our General Partner’s interest in our net income (loss) was $146, $(64,536) and $11,470 for the years ended December 31, 2009, 2008 and 2007, respectively. Your participation in the Fund is greatly appreciated. We are committed to protecting the privacy of our investors in compliance with all applicable laws. Please be advised that, unless required by a regulatory authority such as the FINRA or ordered by a court of competent jurisdiction, we will not share any of your personally identifiable information with any third party. 2 ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Consolidated Balance Sheets Assets December 31, 2009 2008 Current assets: Cash and cash equivalents $ 149,843 $ 167,128 Current portion of net investment in finance lease 2,290,231 2,009,175 Other current assets 36,540 68,751 Total current assets 2,476,614 2,245,054 Non-current assets: Net investment in finance lease, less current portion 621,280 2,911,511 Leased equipment at cost (less accumulated depreciation of $33,739,596 and $29,921,414, respectively) 41,677,124 45,495,306 Investments in joint ventures 1,200,986 1,267,392 Other non-current assets, net 1,256,267 1,286,384 Total non-current assets 44,755,657 50,960,593 Total Assets $ 47,232,271 $ 53,205,647 Liabilities and Equity Current liabilities: Current portion of non-recourse long-term debt $ 3,826,797 $ 4,029,270 Revolving line of credit, recourse - 1,185,000 Deferred revenue 613,636 450,000 Due to affiliates 143,070 143,070 Accrued expenses and other current liabilities 207,164 336,796 Total current liabilities 4,790,667 6,144,136 Non-current liabilities: Non-recourse long-term debt, less current portion 34,490,236 38,317,033 Total Liabilities 39,280,903 44,461,169 Commitments and contingencies Equity: Limited Partners 8,520,914 9,306,093 General Partner (569,546 ) (561,615 ) Total Equity 7,951,368 8,744,478 Total Liabilities and Equity $ 47,232,271 $ 53,205,647 3 ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Consolidated Statements of Operations Years Ended December 31, 2009 2008 2007 Revenue: Rental income $ 6,376,364 $ 6,376,364 $ 8,580,752 Finance income 531,964 790,254 742,064 Loss from investments in joint ventures (66,406 ) (2,168,613 ) (282,582 ) Net gain on sales of equipment - - 493,196 Interest and other income - 405 72,895 Total revenue 6,841,922 4,998,410 9,606,325 Expenses: Depreciation and amortization 3,846,784 3,860,671 4,557,064 Impairment loss - 3,888,367 - Interest 2,565,646 2,881,300 3,326,807 General and administrative 414,913 821,636 405,470 Total expenses 6,827,343 11,451,974 8,289,341 Net income (loss) 14,579 (6,453,564 ) 1,316,984 Less: Net income attributable to noncontrolling interest - - (170,005 ) Net income (loss) attributable to Fund Eight B $ 14,579 $ (6,453,564 ) $ 1,146,979 Net income (loss) attributable to Fund Eight B allocable to: Limited Partners $ 14,433 $ (6,389,028 ) $ 1,135,509 General Partner 146 (64,536 ) 11,470 $ 14,579 $ (6,453,564 ) $ 1,146,979 Weighted average number of units of limited partnership interests outstanding 740,380 740,411 740,985 Net income (loss) attributable to Fund Eight B per weighted average unit of limited partnership interests outstanding $ 0.02 $ (8.63 ) $ 1.53 4 ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Consolidated Statements of Changes in Equity Partners' Equity Units of Limited Total Partnership Limited General Partners' Noncontrolling Total Interests Partners Partner Equity Interest Equity Balance, December 31, 2006 741,530 $ 20,723,725 $ (446,575 ) $ 20,277,150 $ 498,287 $ 20,775,437 Units of limited partnership interests redeemed (1,000 ) (25,298 ) - (25,298 ) - (25,298 ) Cash distributions - (4,308,340 ) (43,519 ) (4,351,859 ) (668,292 ) (5,020,151 ) Net income - 1,135,509 11,470 1,146,979 170,005 1,316,984 Balance, December 31, 2007 740,530 17,525,596 (478,624 ) 17,046,972 - 17,046,972 Units of limited partnership interests redeemed (150 ) (3,473 ) - (3,473 ) - (3,473 ) Cash distributions - (1,827,002 ) (18,455 ) (1,845,457 ) - (1,845,457 ) Net loss - (6,389,028 ) (64,536 ) (6,453,564 ) - (6,453,564 ) Balance, December 31, 2008 740,380 9,306,093 (561,615 ) 8,744,478 - 8,744,478 Cash distributions - (799,612 ) (8,077 ) (807,689 ) - (807,689 ) Net income - 14,433 146 14,579 - 14,579 Balance, December 31, 2009 740,380 $ 8,520,914 $ (569,546 ) $ 7,951,368 $ - $ 7,951,368 5 ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Consolidated Statements of Cash Flows Years Ended December 31, 2009 2008 2007 Cash flows from operating activities: Net income (loss) $ 14,579 $ (6,453,564 ) $ 1,316,984 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Rental income paid directly to lenders by lessees (6,540,000 ) (6,540,000 ) (8,129,490 ) Finance income (531,964 ) (790,254 ) (742,064 ) Net gain on sales of equipment - - (493,196 ) Loss from investments in joint ventures 66,406 2,168,613 282,582 Depreciation and amortization 3,846,784 3,860,671 4,557,064 Impairment loss - 3,888,367 - Interest expense on non-recourse financing paid directly to lenders by lessees 2,501,854 2,739,131 3,021,752 Interest expense from amortization of debt financing costs 33,411 73,665 4,299 Changes in operating assets and liabilities: Collection of finance leases 2,512,537 2,512,538 1,952,376 Accounts receivable - - 293,255 Due to General Partner and affiliates, net - - 143,070 Other assets, net 28,918 (53,052 ) 1,388,587 Deferred revenue 163,636 163,636 148,343 Accrued expenses and other current liabilities (120,757 ) 102,151 (1,844,599 ) Distributions to/from noncontrolling interests and joint ventures - - (99,800 ) Net cash provided by operating activities 1,975,404 1,671,902 1,799,163 Cash flows from investing activities: Distributions received from joint ventures - - 639,000 Proceeds from sales of equipment - - 11,783,785 Purchase of leased equipment - - (7,754,746 ) Net cash provided by investing activities - - 4,668,039 Cash flows from financing activities: Cash distributions to partners (807,689 ) (1,845,457 ) (4,351,859 ) Proceeds from revolving line of credit - - 3,630,000 Repayment of revolving line of credit (1,185,000 ) (70,000 ) (5,500,000 ) Distributions to noncontrolling interests in joint ventures - - (568,490 ) Units of limited partnership interests redeemed - (3,473 ) (25,298 ) Net cash used in financing activities (1,992,689 ) (1,918,930 ) (6,815,647 ) Net decrease in cash and cash equivalents (17,285 ) (247,028 ) (348,445 ) Cash and cash equivalents, beginning of the year 167,128 414,156 762,601 Cash and cash equivalents, end of the year $ 149,843 $ 167,128 $ 414,156 6 ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Consolidated Statements of Cash Flows Years Ended December 31, 2009 2008 2007 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ 30,381 $ 68,504 $ 380,594 Supplemental disclosure of non-cash investing and financing activities: Principal and interest paid on non-recourse long-term debt directly to lenders by lessees $ 6,540,000 $ 6,540,000 $ 9,421,608 Transfer of leased equipment to direct finance lease $ - $ - $ 7,743,990 Payment of maintenance costs $ - $ - $ 1,546,000 7 Forward-Looking Information – Certain statements within this document may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (“PSLRA”).These statements are being made pursuant to the
